Action for rescission of an instrument of release, on the ground that its execution and delivery was procured by misrepresentations of the defendant. Order granting defendant’s motion under rule 106, Rules of Civil Practice, to dismiss the complaint as being insufficient upon the face thereof, reversed on the law, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs, with leave to the respondent to *983answer within ten days from the entry of the order hereon. As a matter of mere pleading the complaint is sufficient to tender an issue as to whether or not the execution and delivery of the release was procured by misrepresentations or fraud. (Bloomquist v. Farson, 222 N. Y. 375, 380; Haviland v. Willets, 141 id. 35, 50; Kirchner v. New Home S. M. Co., 135 id. 182, 189; Wilcox v. American Tel. & Tel. Co., 176 id. 115, 117.) Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.